Citation Nr: 0705159	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  99-23 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling 
for scars of the right leg.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of shell fragment wounds to the left 
upper extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of shell fragment wounds of the left 
lower leg.  

4.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of shell fragment wounds of the left 
groin.  

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of shell fragment wounds of both 
buttocks.  






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1999 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Jackson, 
Mississippi, which in part, denied entitlement to increased 
ratings for residuals of shell fragment wounds affecting the 
scrotum, left thigh and leg, right thigh and left upper 
extremity.  

During the pendency of the appeal the RO, in a Hearing 
Officer's decision dated in November 2000, continued a 10 
percent rating for the right leg scars, but in evaluating the 
noncompensable evaluation that had been assigned for 
superficial scars of the scrotum, left leg, left thigh and 
left upper extremity, separately granted service connection 
for residuals of shell fragment wounds to the following: left 
groin with an evaluation of 10 percent; left lower leg with 
an evaluation of 10 percent; both buttocks, with a 
noncompensable evaluation; and history multiple fragment 
injuries to the right upper extremity, with an evaluation of 
10 percent.  These initial ratings were made effective the 
date of February 1999 increased rating claim.  The veteran 
has continued to disagree with these evaluations and they are 
part and parcel of this appeal.  

The Board remanded this matter in July 2001 to correct 
procedural discrepancies shown in the November 2000 Hearing 
Officer's decision, which was noted to have erroneously 
assigned a 10 percent rating for scars of the right leg twice 
and to clarify the correct disability rating assigned for the 
shell fragment wounds of the buttocks in light of an 
inconsistency with the rating assigned in the rating decision 
compared to the notice letter.  Following this remand, the RO 
issued a corrective rating in December 2001 determining that 
the duplicate 10 percent ratings assigned for the right legs 
scars was clearly and unmistakably erroneous.  The RO also 
has clarified the appropriate disability rating to be 
assigned for the residuals of shell fragment wounds to the 
buttocks in supplemental statements of the case issued 
subsequent to this remand.  

Contemporaneously, the Board's Evidence Development Unit 
(EDU) undertook additional development regarding the 
remaining service-connection issues pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2003)).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV) invalidated the Board's development authority under 38 
C.F.R. § 19.9.  In November 2003, in accordance with the 
holding in DAV, this appeal was again remanded to the RO for 
additional development.  It is now before the Board for 
further appellate consideration.

In February 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) 
(2006).


FINDINGS OF FACT

1.  The veteran's right leg scars do not exceed 12 square 
inches (77 square centimeters), do not result in a 
compensable loss of motion or in any other functional 
limitations of the right leg.

2.  The veteran's residuals of shell fragment wounds to the 
left upper extremity is primarily a neuralgia that is no more 
than a mild incomplete paralysis of the ulnar nerve of the 
minor upper extremity.  

3.  The veteran's residuals of a shell fragment wound to the 
left lower leg consists of no more than a moderate disability 
to Muscle Group XI.  

4.  The veteran's residuals of a shell fragment wound to the 
left groin consist of no more than a moderate disability to 
Muscle Group XIII.  

5.  The veteran's residuals of a shell fragment wound to the 
bilateral buttocks consists of no more than a slight 
disability to Muscle Group XVII. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right leg scars have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2006)

2.  The criteria for a rating in excess of 10 percent for 
shell fragment wound residuals of a left upper extremity, 
consisting of neuralgia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3,159, 3.321, 4.3, 4.7, 4.14, 4.124a, Diagnostic 
Code 8516, 8616, 8716 (2006).

3.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound left lower leg, with injury 
Muscle Group XI have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5106, 5107 (West 2002 &. Supp. 2006); 38 
C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5311 (2006).

4. The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound left groin, with injury 
Muscle Group XIII have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5106, 5107 (West 2002 &. Supp. 2006); 38 
C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Code 5313 (2006).

5.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound bilateral buttocks, with 
injury to Muscle Group XVII have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2002 &. Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for an increased 
rating was received in February 1999.  After denying an 
increased rating in February 2000, and after the Hearing 
Officer's decision of November 2000 that partially granted 
this matter, the RO provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to an 
increased rating in an undated letter and in a March 2004 
letter, which included notice of the requirements to an 
increased initial rating, of the reasons for the denial of 
his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA records were obtained and associated 
with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and after this matter was 
remanded for additional development the most recent VA 
examination report of July 2004 provide a current assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied for these claims, the failure to send such a letter is 
harmless error.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating

Factual Background

Service medical records reflect that the veteran was wounded 
on March 6, 1954 by mortar fragments.  He sustained wounds of 
the left thigh, knee and leg, right thigh, knee and leg, left 
side of the scrotum and left hand.  He also severely injured 
the distal joint of his left hand, which was later amputated 
in April 1953; this particular injury is not part of this 
current appeal.  Immediately after being wounded, he was 
taken to the Norwegian MASH unit where all the wounds were 
debrided.  Four days later the veteran was moved to the 121st 
Evac and 2 days later, he was evacuated to the 343 General 
Hospital on March 12, 1953.  Physical examination at that 
time revealed the veteran to have a 1 inch by 1/2 inch wound in 
the flexion crease of the left elbow.  A 1 1/2 inch by 1 inch 
wound was on the volar surface, mid portion of the left 
forearm.  A 1 1/2 by 1 inch wound was present over the dorsal 
surface of the left hand, just proximal to the anatomical 
"snuffbox."  A 2 1/2 inch transverse wound was present in the 
medial portion of the left thigh just below the inguinal 
crease.  A 3 by 1 1/2 inch wound was present over the mid 
anterior medial portion of the left thigh just below the 
above wound.  A 1 inch by 1/2 inch wound was present over the 
medial border of the left knee.  Two wounds on 1 by 1/2 inch 
and one 2 by 1 1/2 inch were present directly below the medial 
border of the left knee.  Three wounds, 2 by 1 inches each 
were present along the anterior mid portion of the left leg 
and another wound of 2 by 1/2 inches was along the left leg.  A 
large 4 by 2 inch wound was over the anterior lateral border 
of the right knee.  Five wounds, 2 by 1 inch each were over 
the anterior mid portion of the right leg.  

X-ray findings from this hospital report revealed the 
following pertinent findings.  The left forearm showed no 
bony injury, but 3 tiny metallic foreign bodies (MFBs) were 
in the lateral soft tissues of the elbow and 1 small MFB was 
in the ventral soft tissues of the forearm, 3 inches from the 
elbow joint.  The left hand revealed that the middle phalanx 
of the left little finger was completely shattered as was the 
base of terminal phalanx.  Several tiny MFBs were present in 
the soft tissues about the injury.  Several tiny MFBs were 
also in the soft tissues of the left thumb and single small 
MFBs were in the index finger and wrist of the left hand.  
The left thigh shaft of the femur was intact, but 2 moderate 
and several small MFBs were scattered in the soft tissues of 
the proximal thigh superficially.  The right knee showed no 
definite bony injury but did show one small MFB in the 
superficial soft tissues close to the lateral condyle of the 
right femur.  The left knee revealed many small MFB's were 
present in the medial soft tissues and one small MFB was in 
the cortex of the tibia at the level of the tubercle.  X-rays 
of both legs showed no definite bony injury other than that 
revealed above.  Several small and tiny MFBs were present in 
the soft tissues of the lower 2/3 of the right leg anteriorly 
and a few posteriorly.  A few small MFBs were in the soft 
tissues of the left leg.  

The veteran's hospital course following his wounding in early 
March 1953 revealed that on March 20, 1953 he underwent 
debridement of wounds on his extremities and both legs and 
the left arm.  On this day about 20 wounds of both legs and 
the left arm were closed with drains.  He was discharged from 
the hospital on March 21, 1953, with a final diagnosis of 
wound, missile, both legs, right knee, scrotum, 5th finger 
right hand, left lower arm and left thigh.  There was no 
artery or nerve involvement.  Maximum hospital benefit had 
been attained and he was considered to not have any physical 
disability.  

The wounds healed primarily, with no evidence of infection 
and sutures were removed on March 31, 1953.  There were no 
complications other than the amputation of the left fifth 
finger as noted above.  A May 1953 follow up record indicated 
that he had full range of motion of his lower extremities 
with some limitation in knee bends.  Muscle strength was 
good.  Another May 1953 record indicated that all wounds were 
well healed, with no particular complaints.  He did have 
slight scrotal swelling on the left side.  A July 1953 
operation report gave a preoperative diagnosis of several 
shell fragment wounds left and right thigh, leg and scrotum 
and shell fragment wound left underarm.  He again underwent 
debridement of all wounds and removal of MFB from the knee 
joint in July 1953.  The December 1953 separation examination 
revealed on physical examination several scars, legs, arms, 
buttocks, left scrotum from shrapnel wounds.  

A January 1954 VA examination that addressed the veteran's 
shrapnel wounds and left finger amputation pointed out that 
the veteran is right handed.  

Service connection was granted for shell fragment wounds 
(SFW) in a January 1954 rating, which assigned an initial 10 
percent evaluation for scars of the right leg, an initial 
noncompensable evaluation for superficial scars of the 
scrotum, left leg, left thigh and left upper extremity.  The 
veteran filed his claim for an increased rating for his 
multiple shell fragment wounds in February 1999 and the RO 
denied this claim in June 1999.  The veteran appealed and the 
RO in a November 2000 Hearing Officer's decision continued 
the 10 percent rating for the right leg scars, but in 
evaluating the noncompensable evaluation for superficial 
scars of the scrotum, left leg, left thigh and left upper 
extremity, separately granted service connection for 
residuals of shell fragment wounds to the following: left 
groin with an evaluation of 10 percent; left lower leg with 
an evaluation of 10 percent; both buttocks, with a 
noncompensable evaluation; and history multiple fragment 
injuries to the right upper extremity, with an evaluation of 
10 percent.  These initial ratings were made effective the 
date of February 1999 increased rating claim.  The veteran 
has continued to disagree with this evaluation.  

Among the pertinent evidence submitted in conjunction with 
his claim, was a February 1999 letter from the veteran's 
private physician who noted that the veteran was seen in 
January 1999 with complaints of being unable to continue any 
full time ministry.  Examination showed multiple shrapnel 
wounds to the scrotum, both legs, left arm and left hand, 
with the 5th finger missing.  These all resulted from war 
wounds.  He more recently developed osteoarthritis, making 
movement difficult.  He was unable to produce and the 
physician recommended the veteran get increased disability 
benefits. 

The report of a May 1999 VA examination noted the veteran's 
history of being wounded with multiple shrapnel wounds to the 
extremities.  Among the treatment, he was noted to have 
undergone surgery for removal of a number of shrapnel 
particles.  On questioning his joints presented a problem 
with pain in the left elbow, left and right knee.  He also 
complained about having frozen both feet, which is an issue 
that is not part of this appeal.  All the joints mentioned 
have been injured with shrapnel particles, some of which had 
been removed and some of which were left in.  

Physical examination revealed normal skin, except for scars.  
Musculoskeletal examination was negative except for multiple 
scars.  There was a scar on the dorsal side of the left hand 
in the area of the second metacarpal joint and bone.  There 
was a scar on the left elbow, not deep but obviously part of 
a titrating wound exiting on the anterior side of the elbow.  
There was a rather deep scar and fixed about 2 centimeters 
across on the left thigh where he also had a shrapnel 
particle that entered and exited on the other side.  Several 
scars were around the right knee and right calf.  Movements 
to the elbow and knee were somewhat limited because of pain.  
Neurologically, he was negative.  He was diagnosed with 
multiple shrapnel wounds of the left arm, left leg, right leg 
and left scrotum, and foreign bodies of the right calf, left 
thigh and left knee.  No acute fractures or dislocations were 
shown in any of these X-rays.  

The X-ray report from May 1999 yielded an impression of 
moderate degenerative joint disease changes in both knees.  
There was no evidence of degenerative changes in the left 
elbow.  MFBs were seen in the soft tissue of the lower 
extremities and left elbow.  Identical findings were shown in 
a November 1999 X-ray report.  

The veteran testified at his March 2000 hearing that he was 
wounded by two mortar rounds and was hit 40 times in all 
areas of his body.  He testified that 6 pieces of shrapnel 
remain, with 4 in his left knee, 1 in his groin and 1in the 
calf of his right leg.  He testified that his entire left leg 
bothers him and that he has tenderness in his scarring.  He 
testified that he was primarily concerned about having 
arthritis developing in his limbs.  He indicated that the 
areas where shrapnel is retained sometimes have drainage and 
odor at times.  He expressed his willingness to report for a 
VA examination.  

An April 2000 VA examination of the joints reveals that the 
veteran gave a history of having been injured in the left and 
right lower extremities, each from the thigh down and the 
left arm from the elbow down.  He said he was hit 40 times 
and that shrapnel was removed in a tent hospital before he 
was sent to Japan General Hospital for 3 months.  He 
indicated he had to learn to walk again.  He complained of 
pain, weakness, stiffness, swelling, heat and redness, 
instability, giving way, fatigability and lack of endurance.  
He denied locking and denied treatment.  He had flare ups 
with bending over and could not get down on his knees.  He 
did not use crutches or other assistive devices, claiming "I 
just hop."  He was noted to still preach part time as a 
minister, but was semi retired at age 62 having worked at a 
store.  

Physical examination revealed him to be 68 years old.  There 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding movement.  He had the following wounds:  
1.5 centimeter scar left scrotum; 1 centimeter depressed scar 
left groin; 1 centimeter scar in left patella, 3 by 1 
centimeter deep depressed scar on left mid thigh 
anteriorally; 1 centimeter scar left ankle; 1 centimeter scar 
of left medial knee; 2 centimeter scar inferior to the knee; 
1 by 2 centimeter scar of the left leg and 1 by 2 centimeter 
scar of the left calf.  In the left hand there was a 1 
centimeter scar over the proximal second metacarpal, a 1 
centimeter scar over the left index finger, a 1 centimeter 
scar over the left forearm and a 1 centimeter scar over the 
left antecubital space.  These were nontender and caused no 
loss of motion.  There was a 1 by 2 centimeter scar on both 
buttocks and a 6 centimeter scar over the right lateral knee, 
a 1 by 2 centimeter scar on the right mid tibia, and a 1 by 2 
centimeter scar on the skin above the right ankle medially.  
There was also a 1 centimeter scar over the right lateral 
ankle and a 0.5 centimeter scar of the right great toe on the 
plantar surface.  This later scar was the only one that was 
even slightly tender.  All these scars were pale and hard to 
find.  His gait was good, he walked with a bilateral limp 
that was minimal.  He used no cane or appliance.  Range of 
motion of his hip revealed his right extension and flexion 
was 28 to 108 degrees, left extension and flexion was 27 to 
102 degrees.  Adduction was 24 degrees on the right and 23 
degrees on the left.  Abduction was 42 degree on the right 
and 40 degrees on the left.  External rotation was 39 degrees 
on the right and 36 degrees on the left.  His knees range of 
motion was 0 to 127 degrees on the right an 0 to 132 degrees 
on the left.  Stability was excellent.  

The diagnosis was multiple shrapnel wounds of both lower 
extremities and in the lower upper extremities with mental 
(sic) the result of loss of function.  

X-rays from April 2000 revealed shrapnel injuries in several 
areas of the body.  A left foot X-ray revealed that shrapnel 
was noted in the soft tissues along the plantar aspect of the 
forefoot and around the distal right leg.  A right tibia and 
fibula X-ray revealed multiple shrapnel in soft tissues.  A 
right great toe X-ray revealed a fragment or bullet along the 
soft tissue plantar aspect of the right great toe.  A pelvis 
X-ray showed shrapnel in the left upper thigh overlapping the 
left inferior pubic ramus in soft tissue.  Both knees X-rays 
showed mild degenerative changes in both knee joints and 
multiple shrapnel in the soft tissue around both knee joints.  

The report of an April 2000 VA muscle injuries examination 
gave a history of the following muscles injured:  left 
pectoralis, left and right vastus medialis, left and right 
rectus femoris, left and right gastrocnemious, left soleus 
and right tibialis anterior.  None of these muscles were 
destroyed; in fact many of the scars were almost impossible 
to find.  Physical examination showed no entry and exit 
wounds.  Scars were with dimensions as given on the previous 
examination.  There was no tissue loss comparison.  Scar 
formation was as given.  There was no adhesion, no tendon 
damage and minimal bone or joint damage.  Muscle strength was 
good.  There was no muscle herniation, no loss of muscle 
function.  The diagnosis was multiple shrapnel wounds of the 
muscles with minimal resultant loss of function.  

The report of a May 2000 VA peripheral nerves examination 
included claims file review and examination.  Medical history 
was significant for his being wounded by multiple mortars.  
He sustained shrapnel wounds to all extremities and had 
multiple injuries primarily to the left forearm and hand, 
resulting in the loss of the fifth digit.  He had multiple 
injuries to both legs, approximately 15 wounds to the right 
leg and close to 20 on the left leg.  Multiple fragments were 
removed, however multiple also remained.  He also gave a 
history of frozen feet.  Since service he has had progressive 
worsening of pain and numbness in both arms and legs.  
Problems were worse in the left arm and both feet.  He 
described foot pain as burning and tender.  He also said pain 
was most severe in his left leg and he also had weakness with 
the left leg giving out and he sometimes fell.  He also had 
arthritis in both legs.  

Physical examination revealed the major nerves involved 
included the peripheral nerves, primarily in the lower 
extremities and left arm.  His impairment was primarily due 
to sensory function.  He had dysesthesias in both the left 
upper extremity and bilateral lower extremities.  His eye and 
motor movement appeared good, however he did show weakness in 
the left lower extremity.  His gait was characterized as a 
left hemiparesis.  There was no evidence of muscle wasting.  
His symptoms would appear to be one more of a neuralgia 
affecting both lower extremities as well as the left upper 
extremity.  This was primarily felt to be secondary to a 
peripheral neuropathy, that in the lower extremities was 
probably due to freeze injury, but in the left upper 
extremity was due to multiple injuries affecting the 
peripheral nerves.  The diagnosis was of history of multiple 
fragment injuries to the left upper extremity and bilateral 
lower extremities.  Also diagnosed was a lower extremity 
peripheral neuropathy primarily sensory and symmetric, felt 
to be secondary to freeze injury.  

VA treatment records from 2000 to 2003 reveal that the 
veteran was seen in October 2000 with complaints of pain and 
numbness in both arms, mostly at night, with a history of 
shell fragment wounds noted.  In February 2001 he complained 
of arthritis in his right arm for several months and was 
assessed with right elbow pain.  Also in February 2001 the 
veteran stated he felt okay but discontinued taking pain 
medications due to stomach problems.  He was assessed with a 
history of frostbite and burning feet syndrome.  A history of 
shrapnel injury was also given but no specific complaints 
related to the shrapnel wounds were noted.  In October 2001 
he complained of foot pain with a history of frostbite given.  
In July 2002 the veteran complained of bad knees with 
physical examination showing mild crepitus over the right 
knee, with no swelling or focal tenderness and he was 
assessed with pain in the right knee due to osteoarthritis.  
He also complained of left hand pain in July 2002, with no 
clear cause shown.  

The report of a July 2004 VA examination of the joints and 
shell fragment wounds recited the history of the veteran 
having been wounded by multiple mortars and suffering 
shrapnel injuries mainly to his bilateral lower extremities.  
He did suffer an injury to the left forearm as well.  He also 
described having had cold injuries to his feet.  He denied 
any muscle pain or muscle loss, but did have some pain in his 
left groin as a result of a shrapnel injury.  Physical 
examination revealed the veteran to have a normal gait and no 
instability.  Musculoskeletal evaluation revealed that his 
bilateral knees had no swelling, erythema, point tenderness, 
positive crepitance with passive or active movement.  There 
was no joint instability of the knees and the range of motion 
was 0 to 140 degrees.  There was no swelling of the feet and 
a full range of motion in the ankles.  He had positive point 
tenderness all along the balls of his feet bilaterally, and 
he had slightly decreased sensation near the balls of his 
feet, otherwise he had good capillary refill and his skin on 
his feet was warm and pulses were 2+ bilaterally.  
Examination of the skin revealed numerous pale scars all over 
his left hand, left groin and bilateral lower extremities.  
They were very pale and almost non existent.  None of the 
scars were adherent to the skin and there was no tinting of 
the skin associated with these scars.  

The diagnoses made in pertinent part included scars-there 
were numerous pale scars in his left arm as well as bilateral 
lower extremities.  He did have point tenderness in the left 
groin scar, but no other sequelae from the scars.  There was 
a 3 by 1 centimeter scar in the left mid anterior thigh which 
was slightly depressed but nontender.  Regarding muscles, he 
reported that he had significant muscle injury from the 
shrapnel wounds.  His strength was 5/5 in the bilateral lower 
extremities and bilateral upper extremities.  No residual 
deficits from a muscular standpoint from his shrapnel injury.  
Regarding his joints, he had positive crepitance in both knee 
joints.  He recently had X-rays which demonstrated numerous 
shrapnel injuries in the soft tissue around his knees and as 
well as involving his feet which may cause some multiple 
inflammation and arthritic complaints.  His feet examination 
was said to be relatively benign at this time, except for 
some mild paresthesias along the balls of his feet.  The X-
ray evidence of shrapnel in the plantar aspect of the feet 
was said to be a possible explanation for some of the pain 
and paresthesias although if he had a cold injury, this could 
be explained by this as well.  The veteran was noted to not 
be taking any medication for these problems other than 
Tylenol for pain relief.  He was also diagnosed with 
arthritis complaints in both knees and feet causing mild pain 
but no loss of motion.  

VA treatment records from 2003 to 2005 concern treatment for 
other medical problems besides shell fragment wound.  However 
a June 2005 record revealed complaints of occasional left 
groin pain.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).  The Court 
has held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2006).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2006).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2006).

The evidence reflects that muscle injury residuals shown 
should be considered in evaluating some, if not all of these 
issues.  Under the current version of the rating criteria, an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56 
(2006).

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high-velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile. 
X-ray films may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of the missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles are in the wounded area.  The muscles do not swell 
and harden normally in contraction. Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. 
§ 4.56(d)(4) (2006).

A moderately severe disability of the muscles is a through- 
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring.  Service department records or other 
evidence show hospitalization for a prolonged period of 
treatment for the wound.  Consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. 
§ 4.56(d)(3).

A moderate disability of the muscles is defined as a through- 
and-through or deep-penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability, objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

A slight muscle disability is a simple wound of muscle 
without debridement or infection.  Consistent with this level 
of disability is a record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability.  Objective findings show minimal scar, no 
evidence of fascial defect, atrophy or impaired tonus.  No 
impairment of function or metallic fragments retained in the 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Separate ratings may be awarded for disability manifestations 
characterized by compensable symptomatology distinct and 
separate from that of other service-connected disabilities.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As there is evidence of skin involvement with multiple 
scarring from shell fragment wounds some of which are 
superficial and do not presently involve muscle damage, 
consideration is warranted under the criteria governing skin 
disorders.  

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002. See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. 
§ 4.118 under the rating criteria effective on August 30, 
2002 were diagnostic codes specific to acne (Diagnostic Code 
7828), disfigurement of the head, face or neck (Diagnostic 
Code 7800), disfigurement of areas other than the head, face, 
or neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805).  These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2006).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior 
to August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.).  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2006).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Right Leg Scars

The veteran's right leg scars have been rated 10 percent 
disabling under Diagnostic Code 7804 (in effect prior to and 
as of August 2002) for superficial scars that are tender and 
painful on examination.  As this evaluation has been in place 
for at least 20 years, it is protected from ever being 
reduced.  See 38 C.F.R. § 3.951 (2006). 

The most recent VA examinations of April 2000 and May 2004 
actually revealed that the scars were nearly invisible and 
almost impossible to find.  There is no evidence that the 
scarring is more than superficial on this leg, with no 
evidence of adherence or ulceration of the scarring, nor does 
the evidence show the area of scarring on this leg to exceed 
12 square inches (77 centimeters).  Thus a higher rating than 
10 percent is not warranted under any of the applicable 
Diagnostic Codes for scars either in effect before or after 
August 2002.  As far as muscle injury, despite his history in 
service of debridement of multiple shrapnel wounds that 
included the right leg, the evidence, particularly the May 
2004 VA examination, is negative for any signs of even a 
slight, muscle damage of the right leg, with normal strength 
currently shown. 

Regarding the right knee, although there is X-ray evidence of 
shrapnel in the soft tissues of the right knee, there is no 
evidence that such shrapnel has caused any disability in the 
right knee.  He has not exhibited any right knee instability 
or compensable loss of motion on the recent VA examinations, 
with a normal range of motion shown in the May 2004 
examination.  See 38 C.F.R. § 4.71a, Plate II.  See also 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Thus a 
higher rating for residuals shrapnel wound of the right leg, 
manifested by disability of the right knee is not for 
consideration.  

In sum, the Board has reviewed the evidence and finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for the residuals of shrapnel 
wounds to the right leg, manifested as scarring.  

Left Upper Extremity

The Board now turns to consider whether a higher rating is 
warranted for the veteran's left upper extremity, which is 
currently assigned a 10 percent rating under 38 C.F.R. § 
4.124a, Code 8716.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. 38 
C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his upper extremity disability is 
on the left side, he is entitled to ratings pertinent to the 
minor hand.  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
20 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

Although the evidence, specifically the May 2000 VA 
peripheral nerves examination did reveal a neuralgia 
affecting the left upper extremity due to his multiple 
injuries affecting the peripheral nerves, this examination 
fails to show that this neuralgia is more than a mild 
incomplete paralysis.  The impairment was primarily 
manifested by complaints of some weakness, pain and numbness.  
This evidence fails to more closely resembles a moderate 
impairment.  

However as per Esteban, the veteran may yet be entitled to a 
separate compensable rating for other left upper extremity 
disability besides the neuralgia that is due to his shrapnel 
wounds.  

The evidence reflects that the scarring from the shell 
fragment wounds is not presently tender and painful and thus 
a compensable rating is not warranted under the applicable 
Diagnostic Codes governing scarring.  The most recent VA 
examinations of April 2000 and May 2004 actually revealed 
that the scars, besides being nontender and causing no loss 
of motion, were nearly invisible and almost impossible to 
find.  There is no evidence that the scarring is more than 
superficial on the left arm, with no evidence of adherence or 
ulceration of the scarring, nor does the evidence show the 
area of scarring on the left arm to exceed 12 square inches 
(77 centimeters).  Thus a compensable rating is not warranted 
under any of the applicable Diagnostic Codes for scars either 
in effect before or after August 2002.  As far as muscle 
injury, despite his history in service of debridement of 
multiple shrapnel wounds that included the left arm, the 
evidence, particularly the May 2004 VA examination, is 
negative for any signs of even a slight, muscle damage of the 
left arm, with normal strength currently shown. 

Because the X-ray evidence includes findings of shrapnel in 
the left elbow, the Board must consider whether any of the 
applicable Diagnostic Codes governing an orthopedic left 
elbow disability should be considered.  The veteran has not 
alleged, nor does the evidence show any orthopedic disability 
of the left elbow as a result of his shell fragment wounds.  

In sum, the Board has reviewed the evidence and finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for the residuals of shrapnel 
wounds to the left upper extremity, manifested as neuralgia, 
with scarring shown to be less than compensable and muscle 
damage not shown.  

Left Lower Leg

The veteran's rating for residuals of shell fragment wounds 
left lower leg, Muscle Group XI, have been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5311, pursuant to which the severity of 
injuries to Muscle Group XI is evaluated. 

Diagnostic Code 5311 states that Muscle Group XI includes 
those muscles responsible for propulsion, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  
Muscles listed as part of this group include the posterior 
and lateral crural muscles and muscles of the calf; triceps 
surae, tibialis posterior, peroneus longus, peroneus brevis, 
flexor hallucis longus, flexor digitorum longus, popliteus, 
and plantaris.  Pursuant to this code, a 10 percent rating is 
warranted if impairment of this muscle groups is moderate; a 
20 percent rating is warranted if impairment of this muscle 
group is moderately severe; and a 30 percent rating is 
warranted if it is severe.

A review of the evidence described in detail in the factual 
background, reflects that presently his muscle injury is 
negative for any signs of a moderately severe muscle damage 
of the left leg.  Normal strength is currently shown and no 
evidence of muscle herniation or loss of muscle function is 
shown on the muscle injuries examinations of April 2000 and 
May 2004 and the VA medical evidence silent for evidence of 
left leg muscle problems.  Thus the evidence does not reflect 
more than moderate muscle impairment of the left lower leg.  

Regarding whether a separate compensable rating is warranted 
under the criteria for scars, the most recent VA examinations 
of April 2000 and May 2004 actually revealed that the scars 
were non tender, nearly invisible and almost impossible to 
find.  They caused no loss of motion.  There is no evidence 
that the scarring is more than superficial on this leg, with 
no evidence of adherence or ulceration of the scarring, nor 
does the evidence show the area of scarring on this leg to 
exceed 12 square inches (77 centimeters).  Thus a higher 
rating than 10 percent is not warranted under any of the 
applicable Diagnostic Codes for scars either in effect before 
or after August 2002.  

Regarding the left knee, although there is X-ray evidence of 
shrapnel in the soft tissues of the left knee, there is no 
evidence that such shrapnel has caused any disability in the 
left knee.  He has not exhibited any left knee instability or 
compensable loss of motion on the recent VA examinations, 
with a normal range of motion shown in the May 2004 
examination.  See 38 C.F.R. § 4.71a, Plate II.  See also 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261.  Thus a 
higher rating for residuals shrapnel wound of the left leg, 
manifested by disability of the left knee is not for 
consideration.  

In sum, the Board has reviewed the evidence and finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for the residuals of shrapnel 
wounds to the left leg, manifested as scarring.  

Left Groin

The veteran's rating for residuals of shell fragment wounds 
left groin, Muscle Group XIII, have been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5313, pursuant to which the severity of 
injuries to Muscle Group XIII is evaluated. 

The function of Muscle Group XIII is as follows: Extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint. The muscles include the posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus. See 38 C.F.R. 4.73, 
Diagnostic Code 5313 (2006).

For slight injuries to Muscle Group XIII, a 0 percent rating 
is warranted, while moderate injuries warrant 10 percent 
ratings, moderately severe injuries warrant 30 percent 
ratings, and severe injuries warrant 40 percent ratings. 38 
C.F.R. § 4.73.

A review of the evidence described in detail in the factual 
background, reflects that presently the service-connected 
muscle injury is negative for any signs of a moderately 
severe muscle damage of the left groin region, with normal 
strength currently shown and no evidence of muscle herniation 
or loss of muscle function shown on the muscle injuries 
examinations of April 2000 and May 2004.  The primary 
complaint shown in the VA medical records is of occasional 
pain or tenderness in the left groin region.  Thus the 
evidence does not reflect more than moderate muscle 
impairment of the left groin.  

Regarding whether a separate compensable rating is warranted 
under the criteria for scars, the most recent VA examinations 
of April 2000 and May 2004 actually revealed that the scars 
in this region, including the scrotum were non tender, nearly 
invisible and almost impossible to find.  They caused no loss 
of motion.  There is no evidence that the scarring is more 
than superficial on this area, with no evidence of adherence 
or ulceration of the scarring, nor does the evidence show the 
area of scarring on this area to exceed 12 square inches (77 
centimeters).  Thus a higher rating than 10 percent is not 
warranted under any of the applicable Diagnostic Codes for 
scars either in effect before or after August 2002.  

Buttocks

Currently, the veteran's service-connected shrapnel wound of 
the bilateral buttocks is given a noncompensable rating under 
Diagnostic Code 5317.  According to Diagnostic Code 5317, 
Muscle Group XVII includes those muscles responsible for 
extension of the hip, abduction of the thigh, elevation of 
the opposite side of the pelvis, tension of the fascia lata 
and iliotibial (Maissat's) band, acting with Muscle Group XIV 
in postural support of the body steadying the pelvis upon the 
head of the femur and the condyles of the femur on the tibia.  
Muscles listed as part of this group include the pelvic 
girdle group (the gluteus maximus, the gluteus medius, and 
the gluteus minimus).  A noncompensable rating is assigned if 
impairment of this muscle group is slight, a 20 percent 
rating is assigned for moderate impairment, a 40 percent 
rating is assigned for moderately severe impairment, and a 50 
percent rating is assigned for severe impairment. 38 C.F.R. § 
4.73, Diagnostic Code 5317.

A review of the evidence described in detail in the factual 
background, reflects that presently his muscle injury is 
negative for any signs of more than slight muscle damage of 
the buttocks region, with normal strength currently shown and 
no evidence of muscle herniation or loss of muscle function 
shown on the muscle injuries examinations of April 2000 and 
May 2004.  The evidence does not reveal evidence of retained 
fragments remaining in the buttocks region, but merely 
scarring is present, which is consistent with no more than 
slight muscle disability.  Nor did the service medical 
records specifically discuss debridement of wounds to the 
buttocks region after the initial injury, again suggesting 
only slight injury to this area.  

Regarding whether a compensable rating is warranted under the 
criteria for scars, the most recent VA examinations of April 
2000 and May 2004 actually revealed that the scars were non 
tender, nearly invisible and almost impossible to find.  
There is no evidence that the scarring is more than 
superficial on this area, with no evidence of adherence or 
ulceration of the scarring, nor does the evidence show the 
area of scarring on this area to exceed 12 square inches (77 
centimeters).  Thus a higher rating than 10 percent is not 
warranted under any of the applicable Diagnostic Codes for 
scars either in effect before or after August 2002.  

Summary

In sum, the Board finds that the evidence reflects that the 
veteran's service connected shell fragment wounds are no more 
than 10 percent disabling for his right leg scars, no more 
than 10 percent disabling for his left upper extremity 
neuralgia, no more than 10 percent disabling for his left 
lower leg muscle injury, no more than 10 percent disabling 
for his left groin muscle injury and noncompensable for his 
buttocks region.  The Board has also reviewed the record 
under the provisions of 38 C.F.R. § 3.321.  The Board 
concludes that there is no evidence warranting further action 
on this question.  There is no evidence demonstrating that 
the service-connected residuals of shell fragment wounds 
markedly interferes with employment, as the evidence reflects 
that he is partially retired due to age.  He also has 
numerous other medical problems that affect his 
employability.  There is no evidence that the veteran has 
been hospitalized or has required frequent treatment due to 
the service-connected shell fragment wound residuals.  


ORDER

A rating in excess of 10 percent disabling for scars of the 
right leg, status post shell fragment wounds is denied. 

An initial rating in excess of 10 percent disabling for 
residuals of shell fragment wounds to the left upper 
extremity is denied. 

An initial rating in excess of 10 percent disabling for 
residuals of shell fragment wounds of the left lower leg is 
denied. 

An initial rating in excess of 10 percent disabling for 
residuals of shell fragment wounds of the left groin is 
denied. 

An initial rating in excess of 10 percent disabling for 
residuals of shell fragment wounds of both buttocks is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


